MEMORANDUM **
Clifton P. Gardner appeals pro se his conviction following a bench trial, for not removing unauthorized livestock from national forest land when requested to do so by a forest officer, in violation of 16 U.S.C. § 551 and 36 C.F.R. § 261.7(b). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review issues of law de novo, United States v. Boyd, 214 F.3d 1052, 1054 (9th Cir.2000), and we affirm.
Gardner’s contention that he was not lawfully summoned lacks merit because Gardner committed a petty offense for which a violation notice is sufficient. See Boyd, 214 F.3d at 1057; Fed.R.Crim.P. 58(b)(1); 16 U.S.C. § 551 and 36 C.F.R. § 261.7(b).
Further, Gardner provides no support for his contentions that the district court acted as a legislative court and violated his constitutional rights.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.